Citation Nr: 0919333	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-33 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than September 19, 
1997, for the grant of service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from May 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.


FINDINGS OF FACT

1.  In a September 2001 decision, the Board denied an 
effective date earlier than September 19, 1997, for the grant 
of service connection for PTSD.  The Veteran did not appeal 
that decision, and it is final.

2.  There has been no allegation of clear and unmistakable 
error in the September 2001 Board decision.


CONCLUSION OF LAW

There is no legal basis for the Board to grant an effective 
date prior to September 19, 1997, for service connection for 
PTSD.  38 U.S.C.A. §§ 5110, 5109A, 7105(c) (West 2002); 38 
C.F.R. §§ 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision dated in March 1999, the RO granted 
service connection for PTSD, assigning an initial 50 percent 
rating from September 19, 1997, the date of the Veteran's 
claim for service connection.  A January 2001 rating decision 
increased the rating to 100 percent, also from September 19, 
1997.

In April 2000, the Veteran filed a claim for an earlier 
effective date for the award of service connection for PTSD.  
A Board decision in September 2001 denied the claim for an 
effective date prior to September 19, 1997.  That decision is 
final.  38 U.S.C.A. § 7104.

The Veteran again filed a claim for earlier effective date in 
July 2003.  A Board decision dated in November 2005 denied 
that claim.  That decision is final.  38 U.S.C.A. § 7104.

Where a rating decision which established an effective date 
becomes final, an earlier effective date can only be 
established by a request for a revision of that decision 
based on clear and unmistakable error (CUE).  Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  There is no 
"freestanding" earlier effective date claim which could be 
raised at any time.  Rudd, 20 Vet. App. at 299.

The Veteran filed his current claim for an earlier effective 
date in December 2005.

While the Veteran has asserted that an earlier effective date 
is warranted, the "claim" for an earlier effective date was 
filed after the September 2001 Board decision became final.  
Because the veteran did not appeal that decision as to the 
effective date, that decision became final as to that matter.  
The only other method to obtain an earlier effective date is 
to allege that the September 2001 Board decision contained 
CUE.  To date, no such claim has been filed.

Given the procedural history of this case, the Board has no 
alternative but to dismiss the appeal as to this issue 
without prejudice to the veteran's filing a CUE claim.  See 
also Sabonis v. Brown, 6 Vet. App. 426 (1994).

When the law and not the evidence is dispositive of the 
claim, the requirements related to the duties to notify and 
assist are not applicable.  Mason v. Principi, 16 Vet. App. 
129 (2002).



ORDER

The claim for entitlement to an effective date earlier than 
September 19, 1997, for the grant of service connection for 
PTSD is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


